Hascall, J.
It appears to us, from a careful reading of all the testimony, that this appeal should succeed. There was no sufficient proof of ownership in Horan at the time of Ryder’s alleged acquisition of the property, or prior thereto; no sufficient proof of demand; no adequate or proper proof of value; no evi*853dence of the requisites needful to maintain the alleged detention or conversion, to go to the jury. But what of competent evidence there was, on both sides, points to and confirms substantiation of the allegations of the defendant. Plaintiff did not successfully sustain the burden of proof, and, we think, it was error of the learned court below to refuse defendant’s motion for nonsuit. Plaintiff’s remedy would seem to be against Horan alone.
Judgment should be reversed and the complaint dismissed, with costs of appeal ind of action to the appellant.
Conlan and O’Dwyer, JJ., concur.
Judgment reversed and complaint dismissed, with costs to appellant.